In the Supreme Court of Georgia



                                Decided: March 1, 2021



     S21Y0672. IN THE MATTER OF EVELYN A. MILLER.

     PER CURIAM.

     This disciplinary matter is before the Court on a petition for

voluntary discipline filed by respondent Evelyn Ann Miller (State

Bar No. 506579) before the initiation of an action for reciprocal

discipline. See Rule 9.4 (b) of the Georgia Rules of Professional

Conduct, found in Bar Rule 4-102 (d); see also Bar Rule 4-227 (b). In

her petition, Miller requests that this Court accept her petition for

the voluntary surrender of her license to practice law, which she

acknowledges is tantamount to disbarment. In its response, the Bar

urges the Court to accept Miller’s petition.

     Miller, who has been a member of the Bar since 2002, admits

that she had been licensed to practice law in the Commonwealth of

Virginia; that, on October 2, 2020, the Virginia State Bar
Disciplinary Board entered an order accepting her consent to the

revocation of her license to practice law in Virginia; that she notified

the Bar in Georgia of the action taken against her license in

Virginia, as required by Georgia Rule of Professional Conduct 9.4

(b); and that she is subject to the imposition of substantially similar

discipline in Georgia. See Rule 9.4 (b) (3). With regard to the

wrongdoing that resulted in the discipline imposed in Virginia,

Miller explained that, from 2015 to September 2018, she was

employed by Monarch Title Agency and that her primary role there

was conducting or managing live settlements. Also, during the same

time frame, Miller had her own law firm, for which she maintained

two checking accounts. Miller admitted that, in 2017, she was the

settlement agent and/or supervisor of junior settlement agents for

six settlements in which funds were required to be held in escrow

for an extended period post-settlement. The total amount of

escrowed funds across the six transactions was more than $250,000.

In each such settlement, the affected customers directed Monarch to

forward the funds for long-term escrowing. Instead of holding these

                                   2
funds in a designated escrow account, these funds were wired

directly from Monarch to the checking account associated with

Miller’s law firm. Miller states that for four of the six transactions,

some or all of the funds that were supposed to be held in an escrow

account were spent. She asserts, however, that all the funds

identified by the Virginia State Bar that should have been held in

escrow, but were instead transferred to her law firm checking

account, have now been repaid. She further maintains that she has

terminated her signature authority of the co-signer on her law firm’s

bank accounts. Based on the above, Miller requests that she be

allowed to voluntarily surrender her license to practice law in

Georgia.

     In its response, the Bar notes that Miller’s petition contains

admissions of fact and conduct sufficient to authorize the imposition

of the discipline she has requested and that the conduct she

admitted in the Virginia disciplinary proceedings would violate

Georgia Rules of Professional Conduct 1.15 (I) (a) and 1.15 (II) (b).

Thus, the Bar asserts that it would be in the best interest of the

                                  3
public and the profession for this Court to accept Miller’s petition for

voluntary discipline and allow her to surrender her license to

practice law in Georgia.

     Having reviewed the record, we agree to accept Miller’s

petition for voluntary discipline and to allow her to voluntarily

surrender her license to practice law in Georgia, an action which is

tantamount to disbarment. Accordingly, it is hereby ordered that the

name of Evelyn Ann Miller be removed from the rolls of persons

authorized to practice law in the State of Georgia. Miller is reminded

of her duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                   4